Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 08/01/2019, assigned serial 16/528,851 and titled “Collision Avoidance Apparatus.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The prior art closest to the subject matter of the claimed invention is the US patent application publication No. US 2015/0375743 A1 (Izuhara reference) which discloses collision mitigation apparatus and collision mitigation program.  The collision mitigation apparatus determines whether or not an obstacle that becomes an obstacle for traveling of the own vehicle is present in or is entering the target area.  When the obstacle is present in the target area, the collision mitigation apparatus performs output to mitigate a collision between the own vehicle and the obstacle.  However, Izuhara is not teaching or even suggesting the features of “defining a no-entry zone for preventing a subject vehicle from colliding with an obstacle around the subject vehicle, based on obstacle information including information on a position of the obstacle and based on lane information that is information on a traveling lane of the subject vehicle; and making a following determination on whether the obstacle is an avoidance target or a following target, based on the position of the obstacle or a position of the no-entry zone.”

The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jelani Smith, can be reached on (571) 270-3969.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/TUAN C TO/Primary Examiner, Art Unit 3662